Relator was a bidder for the construction of a state highway. The estimate sheet exhibited by the state commissioner of highways to contractors *Page 153 
indicated in entire good faith that the supply of stone necessary therefor could be obtained at Union Springs at ninety cents the cubic yard. That was a mistake, as relator discovered after making his bid. It could only be obtained elsewhere at a much higher cost. He refused to execute the contract and now seeks to recover a certified check for $1,450 which he deposited with his proposal, to become the property of the state if his proposal was accepted and he failed to execute the contract. It has been held below that his proposal was due to a misunderstanding on his part or a mutual mistake of fact as to the possibility of obtaining the stone at Union Springs according to the estimate and that it was the clear legal duty of defendant to return the check.
I reach the conclusion that no mistake or misunderstanding as to the place where the relator could obtain stone will avail him in this proceeding. His itemized proposal states that he has carefully examined among other things "the form of contract," and that the certified check accompanying the bid "shall become the property of the state if his proposal is accepted and he fails to execute the contract." He thus binds himself to enter into a contract in and by which he agrees that his information "regarding all the conditions affecting the work to be done and labor and materials to be furnished for the completion of this contract * * * was secured by personal investigation andresearch and not from the estimates of the State Commissioner ofHighways; and that he will make no claim against the state by reason of estimates, tests or representations of any officer or agent of the state." It thus appears that the proposal was so related to the contract that the contractor was precluded from relying on the statement in the estimate that stone would be obtained at a given place at a given price. The statement was suggestive merely, directing him for inquiries to what the state considered the nearest available source of supply. The bidder had the same *Page 154 
opportunity to discover the facts that the state had and he in his proposal agreed to execute a contract to the effect that he had availed himself of his opportunity and was content to make the proposal and to execute the contract upon the understanding that he was relying on his own personal investigation.
We held in Faber v. City of New York (222 N.Y. 255, 260) that where the contractor had no reasonable opportunity to discover the truth as to the position of bed rock and the evidence was sufficient to show that the contract was made by both parties on the understanding that the bed rock was as indicated in the plan prepared by the city, the contractor might recover for extra work, but here the parties had entire equality of opportunity. The case is the same as any mutual misunderstanding as to price, source of supply, and the like. The proposal is made at the bidder's risk in these regards, certainly where no element of deception or inequality or inequity is presented. The bidder has forfeited the money accompanying his bid by failing to execute the contract. The result may seem harsh but the state properly protects itself by the strictness of its contract and the relator must be bound by the terms thereof as proffered.
The orders of the Special Term and the Appellate Division should be reversed and the application for the writ of mandamus denied, with costs to appellant in all courts.
HISCOCK, Ch. J., CHASE, CARDOZO and ANDREWS, JJ., concur; HOGAN, J., absent; McLAUGHLIN, J., not voting.
Orders reversed, etc. *Page 155